                                                                       USDCSDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC#: ----:;:_---;-----:;--
UNITED STATES DISTRICT COURT                                           DATE FILED: Q_ - lo- '2..9
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


                       -v.-
                                                           18-CR-420 (ALC)

 Andrew Rocco,
                                                           ORDER

                                Defendants


ANDREW L. CARTER, JR., United States District Judge:

ORDERED, that the defendant is hereby remanded to the custody of the United States Marshal.

The Court orders that the defendant be placed on suicide watch while in custody.




SO ORDERED.

Dated:       r--(hrvt-ir7 ~ I
              New York, New York
                                iflc)O
                                               ~-              AND REW L. CARTER, JR.
                                                               United States District Judge
